IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 97-10247
                         Summary Calendar



LONZIE WILSON, JR.,

                                         Plaintiff-Appellant,

versus

No First Name STEPHENS, Assistant Warden;
R. EASON, Major,

                                         Defendants-Appellees.

                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Northern District of Texas
                      USDC No. 7:96-CV-153-X
                        - - - - - - - - - -
                           April 2, 1998
Before JOLLY, BENAVIDES and PARKER, Circuit Judges.

PER CURIAM:*

     Lonzie Wilson, Jr., # 711254, has filed an application for

leave to proceed in forma pauperis (IFP) on appeal, following the

district court’s dismissal of his 42 U.S.C. § 1983 complaint for

failure to state a claim upon which relief could be granted.     28

U.S.C. § 1915(e)(2)(B)(ii).   By moving for IFP, Wilson is

challenging the district court’s certification that IFP should




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 97-10247
                                 -2-

not be granted on appeal because his appeal is not taken in good

faith.    See Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997).

     Wilson has alleged that Stephens and Eason were aware that

Inmate Jones was mentally disturbed and on medication.     He has

not specifically alleged that they were aware of facts which

would have put them on notice that Jones presented a substantial

risk of serious harm.    See Farmer v. Brennan, 511 U.S. 825, 837

(1994).    Accordingly, we uphold the district court’s order

certifying that the appeal is not taken in good faith.     Wilson’s

request for IFP status is DENIED, and his appeal is DISMISSED as

frivolous.    See Baugh, 117 F.3d at 202 n.24; 5TH CIR. R. 42.2.

     We caution Wilson that any additional frivolous appeals

filed by him or on his behalf will invite the imposition of

sanctions.    To avoid sanctions, Wilson is further cautioned to

review any pending appeals to ensure that they do not raise

arguments that are frivolous.

     IFP DENIED; APPEAL DISMISSED; SANCTION WARNING ISSUED.